Citation Nr: 1445164	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  11-25 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for vertigo, to include as due to service-connected sinusitis.

2. Entitlement to service connection for high cholesterol.

3. Entitlement to service connection for a thyroid disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to August 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In January 2013, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is of record.

(The decision below addresses the Veteran's claims of service connection for high cholesterol and a thyroid disorder.  The remaining issue of service connection for vertigo is addressed in the remand that follows this decision.)


FINDINGS OF FACT

1. At his January 2013 Board hearing, the Veteran withdrew his appeal for entitlement to service connection for high cholesterol.

2. A thyroid disorder did not manifest itself during military service or within one year of the Veteran's discharge from service, and the Veteran has not shown that it developed as a result of an event, injury, or disease during active service.



CONCLUSIONS OF LAW

1. The criteria for withdrawal by the Veteran of a Substantive Appeal pertinent to the issue of entitlement to service connection for high cholesterol have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

2. The Veteran does not have a thyroid disorder that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.311 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. High Cholesterol

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  At his January 2013 Board hearing, the Veteran stated that he wished to withdraw his appeal as to the issue of entitlement to service connection for high cholesterol.  Thus, there remain no allegations of errors of fact or law for appellate consideration regarding that issue.  As such, the Board does not have jurisdiction to review the appeal of the issue of entitlement to service connection for high cholesterol and it is dismissed.

II. Duties to Notify and Assist

With regard to the service connection claim decided herein, VA's duties to notify and assist in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

With respect to the claim of service connection for a thyroid disorder, the Veteran received notification prior to the initial unfavorable agency decision through a notice letter dated in October 2009.  This notice letter informed the Veteran of what evidence would be necessary to substantiate his claim of service connection.  The duty to notify the Veteran was satisfied under the circumstances of this case.  38 U.S.C.A. § 5103.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).

The Veteran's service treatment records are associated with the claims file.  All other post-service treatment records and reports identified by the Veteran have also been obtained.  The appellant has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.

The Board notes that no medical examination has been conducted or medical opinion obtained with respect to the Veteran's claim of entitlement to service connection.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A (d) (2); 38 C.F.R. § 3.159(c) (4).  Under McLendon, in disability compensation (service connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.

In this instance, the Veteran has been shown to have abnormal thyroid function.  However, there is no indication that the Veteran's thyroid problem, first shown well after service, may be associated with his service or some other service-connected disability.  Further, there is no evidence of an in-service event or injury that may have caused the Veteran's thyroid problem.  Simply, the requirements of McLendon have not been met in this case and a VA examination with respect to the Veteran's claim is not required.  20 Vet. App. at 81.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue decided herein is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

III.  Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  The theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Board notes that any endocrinopathy is considered a chronic disease under 38 C.F.R. § 3.309(a).  Hyperthyroidism or hypothyroidism is an endocrinopathy; therefore the claimed disability may be subject to service connection based on continuity of symptomatology. 

Moreover, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as an endocrinopathy, may be presumed to have been incurred in service if manifest to a compensable degree within one year after discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

While medical evidence is generally required to establish a medical diagnosis or to address other medical questions, lay statements may serve to support claims by substantiating the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence is potentially competent to establish the presence of disability even where not corroborated by contemporaneous medical evidence); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (in some cases, lay evidence will be competent and credible evidence of etiology).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency, "a legal concept determining whether testimony may be heard and considered," and credibility, "a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The evidence of record shows that the Veteran has been thought to have hyperthyroidism consistent with Graves' disease, the treatment of which has at times resulted in findings of hypothyroidism.  See June 2006 Treatment Record of Dr. D.B.  Treatment records from 2010 noted abnormal thyroid testing, the results of which suggested that the Veteran had Graves' disease (hyperthyroidism).  See July 2010 Examination Report.  

During service, the Veteran testified that there was one incident where he experience fatigue after jogging.  See Board Hearing transcript at 8.  A review of the Veteran's service treatment records do not reveal any thyroid problems or any complaints related to hypothyroidism or Graves' disease.  Indeed, upon separation the Veteran reported that he never had thyroid problems.  See June 1991 Separation Report of Medical History.  

There is simply no evidence that a thyroid disability began during service or within a year of service.  As discussed above, upon separation, no thyroid problems were noted.  A June 2005 service department record indicates that the Veteran was thought to have hypothyroidism secondary to treatment for Graves' disease, but this was over ten years after the Veteran's separation from service.  There is no evidence whatsoever indicating that the Veteran developed a thyroid disability in service or shortly thereafter.

Likewise, there is no evidence that a thyroid disability is otherwise associated with the Veteran's period of active service.  Again, despite the Veteran's report of one episode of fatigue following jogging, the Veteran himself reported no thyroid problems at separation.  No medical professional has opined that the Veteran's thyroid disability is in any way related to the Veteran's period of service.  Even the Veteran himself testified that no doctor has told him that his thyroid disability was related to service.  See Board Hearing Transcript at 11-12.  

In conclusion, there is no evidence that a thyroid disability was incurred in service or manifested within a year of the Veteran's separation from service.  Likewise, there is no evidence that a thyroid disability is at all related to his period of active service.  Thus, the preponderance of the evidence is against the claim of service connection for a thyroid disorder, and the benefit-of-the-doubt rule is not helpful to the claimant.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Entitlement to service connection for high cholesterol is dismissed.

Entitlement to service connection for a thyroid disorder is denied.


REMAND

As discussed above, under McLendon, a VA examination is required where there is evidence that recurrent symptoms reflective of a disability are associated with an already service-connected disability.  McLendon, at 81.  

With respect to the issue of entitlement to service connection for vertigo, the Veteran testified to experiencing the symptoms of vertigo and lightheadedness when he experiences a bout of sinusitis, a disability for which he is service connected.  This raises the possibility that a disability manifested by lightheadedness or vertigo is associated with the Veteran's service-connected sinusitis.  Given those assertions, a VA examination is required to address the nature and etiology of any vertigo or disability manifested by lightheadedness suffered by the Veteran.  See McLendon, supra.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the etiology of any vertigo or disability manifested by lightheadedness.  The claims folder, including a copy of this remand, should be reviewed by the examiner.  All appropriate tests should be conducted.  The examiner must offer opinions to the following:

a. Does the Veteran suffer from vertigo or any disability manifested by lightheadedness?  If so, state the diagnosis(es).

b. Is it at least as likely as not (50 percent or greater probability) that the Veteran's vertigo or any disability manifested by lightheadedness is attributable to his period of active service?

c. Is it at least as likely as not (50 percent or greater probability) that the Veteran's service-connected sinusitis caused his vertigo or a disability manifested by lightheadedness?

d. Is it at least as likely as not (50 percent or greater probability) that the Veteran's service-connected sinusitis aggravated (caused an increase beyond natural progression) vertigo or a disability manifested by lightheadedness?

The examiner must provide a rationale for each opinion offered.  If the examiner is unable to provide any requested opinion without resort to speculation, the reasons for such a conclusion should also be provided.

2. Thereafter, readjudicate the Veteran's claim.  If a benefit sought remains denied, the appellant and his representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


